PER CURIAM. '
In these consolidated cases, Eugene Ma-thison appeals following the district court’s1 denial of his petitions for coram nobis relief. Upon careful review, we conclude that the district court properly denied relief. See United States v. Camacho-Bordes, 94 F.3d 1168, 1173 (8th Cir. 1996) (standard of review; coram nobis writ should be granted only under circumstances compelling such action to achieve justice and to correct errors of most fundamental character); Azzone v. United States, 341 F.2d 417, 419-20 (8th Cir. 1966) (per curiam) (coram nobis petitioner not entitled to review of issues that were considered and resolved either on direct appeal or in 28 U.S.C. § 2256 motion). Accordingly, we affirm. See 8th Cir. R. 47B.

. The Honorable Lawrence L. Piersol, United States District Judge for the District of South Dakota.